Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 1 of 22

FimsT JUDICIAL DISTRICT OF PENNSYLVANIA
Court OF COMMON’PLEAS OF PHILADELPHIA

EEBRUARY 2020

 

 

TYREE LAWSON, TERM 2020
v. No. goi46°
CITY OF PHILADELPHIA, et al,
NOTICE TO DEFEND
NOTICE AVISO

You have been sued in court. If you wish to defend against the
elaims set forth in the following pages, you must tnke action within
Oyenty (20) days alter this complaint and notice are served, by
entering a written appearance personally or by nttorncy and filing
in writing with the court your defenses or objections to the claims
set forth against you. You are warned that if you fail to do so the
case may proceed without you and a Judgment may be cntered
against you by the court Without further notice for any money
claimed in the complaint of for any other clnira or relief requested
by the plaintiff, You may lose money or property or other rights
important to you.

You should take this paper to your tnvyer at once. Ifyou do not have
a lawyer or cannot afford ONné, BO to ar telephone the office set forth
below to find out where you can get legal help,

Philadelphia Bar Association
Lawyer Referral
and Information Service
One Reading Center
Philadelphia, Pennsylvania 19107
(215) 238-6333
TTY (215) 451-6197

10-284

Le han demandado a usted en la corte. Si usted quiere
defenderse de estas demandas cxpucstas en fas paginas
siguientes, usted tiene veinte (20) dias de plazo a! partir de
Ja feche de te demanda y la notificacion. Hace falta
ascentar una comparencia sserita o en Persdna 0 con un
abogade y cntregar a ta corte en forma escrita sus
defensas 0 sus objcclones 9 fas demandas en contra de su
Persona, Seca avisndo que si usted no se defiende, fa corte
fomara medidas y puede continuar tn demanda en contra
suya sin previo aviso o natificacton. Ademas, la corte
puede decider a favor del demandante y requiere que
usted cumpla con todns Ins provisiones de esta demanda,
Usted puede perder dinero o sus propiedades wu otros
derechos importantes para usted.

Lieve esta detnanda a ni abogado immediatamente, Si no
iene abogado o si no tiene ef dinera Sificiente de pogar tal
Servicio, Vaya en persona o Hame Bor telefono ata oficina
cuya direccion se encuentea escrlita abajo para everiguar
donde se puede conseguir asistencta legal.

Asociacion De Licenciados
De Filadelfia-
Servicio De Referencia E
Informacion Legal
One Reading Center
Filadelfia, Pennsylvania 19107

(215) 238-6333

TTY (215) 451-6197
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 2 of 22

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

TYREE LAWSON, January TERM 2020
Plaintiff,

v. FEBRUARY 2020

CITY OF PHILADELPHIA, 9

POLICE OFFICER MOSTILLER : Action No. Arf

Badge No. 5935, POLICE OFFICER ; Qo

SLOBODIAN Badge No. 5573,
DETECTIVE KUCHINSKY
Badge No, 904,
Sued in their Individual Capacity, :
Defendants. : JURY TRIAL DEMANDED

CIVIL ACTION COMPLAINT PURSUANT TO 42 U.S.C. SECTION 1983

1, Preliminary Statement

This is an action for money damages against the City of Philadelphia; Police Detective
Mary Kuchinsky, Badge No. 904; Police Officer Mostiller Badge No. 5935; Police Officer
Slobodian Badge No 5573, for violations of the plaintiff's constitutional rights. Plaintiff alleges
that the identified defendants in a malicious effort to construct probable cause.... constructed
knowingly false Police Reports, in violation of plaintiffs constitutional rights. And resulting
wrongful instituted arrest, charging attempted murder and various other criminal acts in an
attempt to coverup their own wrongdoing.

Plaintiff alleges that the City of Philadelphia is liable for the Police Officers fraudulent
conduct that resulted plaintiff's wrongful-arrest, false imprisonment and malicious prosecution,
because the City has tolerated and permitted without probable cause illegal arrest(s) on minority
persons. And has failed to maintain a proper system for reviewing these willful gross abuse
practices from Philadelphia's police officers, with the result that police officers of the City of
Philadelphia are encouraged to believe that they can violate the rights of persons, such as
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 3 of 22

plaintiff, with impunity.

i. Jurisdiction and Venue

This action is brought pursuant to 42 U.S.C. §§ 1983 and 42 Pa C.S. § 931(a). In that, the
courts of common pleas shall have unlimited original jurisdiction of all actions and proceedings,
including ail actions and proceedings heretofore cognizable by Jaw or usage in the courts of
common pleas. Here, Philadelphia County Court of Common Pleas is the appropriate venue
under Pennsylvania Rules of Civil Procedures 1006(a)(1).

As, this is the County within this Commonwealth of Pennsylvania in which plaintiff's

claim arose.

HI, Jury Demanded
Plaintiff demands a trial by jury on all claims set forth in this Complaint pursuant to Pa.
Rules of Civil Procedures 1007.1.

IV. Parties

i, At all times herein Tyree Lawson, is your pro se plaintiff, an inmate currently
confined in Pennsylvania Department of Corrections ("Pa D.O.C.") at State Correctional
Institution Phoenix ("SCI Phoenix"), located at 1200 Mokychic Drive, P.O. Box 244,
Collegeville, Pennsylvania 19426. At all times hereinafter mentioned prior to the defendants
acts.... plaintiff was a citizen of the United States of America, residing at 5822 N. Philip Street,
County of Philadelphia, State of Pennsylvania.

2. Defendant City of Philadelphia is, and at all times relevant to this Complaint was,
a municipality located in the State of Pennsylvania. The City of Philadelphia was, at all times
relevant to this Complaint, officially responsible for the policies, practices, and customs of the
Philadelphia Police Department ("PPD"), and was the employer of the Individual PPD
Defendants in this matter.

3. Defendant Police Officer Slobodian Badge No. 5573, at all times relevant to this
Complaint, was an officer of the 16th Police District PPD acting under color of law and within
the scope of his employment pursuant to the statutes, ordinance, regulations, policies, customs,
and usage of the City of Philadelphia and PPD. He is sued in his individual capacity.

4, Defendant Police Officer Mostiller Badge No. 5935, at all times relevant to this
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 4 of 22

Complaint, was an officer of the 16th Police District PPD acting under color of law and within
the scope of his employment pursuant to the statutes, ordinance, regulations, policies, customs,
and usage of the City of Philadelphia and PPD. He is sued in his individual capacity.

5, Defendant Police Detective Mary Kuchinsky Badge No. 904, at all times relevant
to this Complaint, was a Detective assigned to the PPD Southwest Detectives bureau, and acting
under color of law and within the scope of her employment pursuant to the Statutes, ordinance,
regulations, policies, customs, and usage of the City of Philadelphia and PPD. She is sued in his
individual capacity.

6. At all times relevant to this Complaint, the individual defendants named above
acted in concert and in conspiracy with one another in order to deprive plaintiff of plaintiffs
constitutional rights. And in all their actions described herein.... were acting under color of law

and pursuant to their authority as police officers.

V. Statement of the Facts

7. On July 11, 2006, at approximately 12:29 AM, while plaintiff was at home caring
for hospital bed-stricken sister ("Squannetta Lawson") in the Olney Section of
Northeast-Philadelphia, when West-Philadelphia 16th Police District Police Defendants
Mostiller and Slobodian responded to a police radio dispatch directing them to a firearm assault
at 3926 Mt. Vernon Street, Philadelphia Pennsylvania 19104.

8. At the above mentioned date, time and place and upon arrival and entering the
premises.... defendants were directed to an upstairs bedroom where 16 year old Rashan Brown
resulting a bullet graze wound was holding a towel over his head.

9. Inside Police Vehicle No. 1603, PPD Defendants transported Rashan to Children
Hospital of Pennsylvania. Where, upon information and belief PPD defendants met Defendant
Detective Mary Kuchinsky of PPD Southwest Detectives Bureau,

10. During the course of defendants hospital transfer... upon information and belief
and along side of Defendant Kuchinsky Police defendants discovered at or about-12:15 AM, 16
year old Rashan Brown heard a knock at his front door answered it by yelling through the closed
door, “who is it?”

Il. Simultaneously, of yelling through his closed front door, asking, who it was...
when, someone fired several shots through the door; one of which grazed the left side of Rashan's
head.
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 5 of 22

12. During the course of PPD defendants further inquiry, same discovered...
[]'Rashan and his older sister Niamah Freeman had been involved in an ongoing dispute with
Niamah's ex-boyfriend/fiancée Ameen. Whom Rashan was fighting a day before.

13. - Yet in preparation of PPD defendants police-reports.... defendants Slobodian and
Mostiller in a reckless disregard for the truth... collectively falsified PPD "Complaint//Incident
75-49, report" by authoring:

Ag¢g. Assault:

Above stated (o police that he was having an ongoing dispute
w/below off. at above date & time helow off. came to above location
and shot above through the door. Above state he was looking
through the peep hole of the the door. Also above saw the below off.
flee the area in below veh, Above was transported to chp by 1603
(27) above is in stable cond. w/gun shot graze to I/s head and is
being treated by DOC Adam Kaye.

15. In a further disregard of the truth; where, contrary to all 3926 Mt. Vernon Street,
residents, being well familiar with the blood relation of plaintiff and blood cousin Ameen
Lawson; PPD defendants falsified same 75-49 police-report to also recklessly reflect:

effender Information
(1) B/M Amin Lawson (2) Tyree Lawson they are brothers
address 3810 N. Darien Street, led in Blu SUV wired hood and

top.

See, PPD Defendants Slobodian & Mostiller 07/11/2006 75-49 Report at Appendix "A"

16. ‘In furtherance of PPD defendants fraudulent conduct... upon information and
belief collectively with PPD Defendant Kuchinsky, officers constructed a knowingly false
reduced to writing Police Investigation Interview with July 11, 2006 shooting victim Rashan
Brown. Which in material parts, recklessly reflects:

{Q]. Tell me how you got shat?

[A]. Fifteen minutes after the last call Ameen made to me
tonight, there was a knock on my front door, I went to the door and
said Who is it? Nobody answered. I looked out the peep hole; I saw
Ameen standing in front of my door, [ was about to go and get my
sister but before 1 could turn around somebody shot through the
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 6 of 22

door I was hit on my head. I ran upstairs I called 911.
{Q}]. Besides Ameen, did you see anyone else outside your

house?

fA]. When I looked out and I saw Ameen 1 also saw his
brother, Tyree Lawson out front by a car. I saw Tyree duck behind
acar.

17. Additionally, within the contents of PPD defendants fictitious interview

defendants maliciously constructed a fictitious days prior incident, by alleging:

[Q]. did you see Tyree and or Ameen with a gun or guns?

[A]. no.

[QJ]. Have you ever seen either of them with guns?

[A]. Yes, I saw Tyree with one the day before yesterday.
Tyree had kicked in Amcen's door and he had a gun. Me and my
sister were trying to get some of her cloths from Ameens house when
Tyree came my sister locked the door and he kicked it in.

[Q]. Can you described the gun Tyree had?

[A]. It was Glock, either a 9mm or a Glock.

18. However, within the contents of same report... in it's entirety PPD defendants not
only omitted their name(s) from the entire document. But incompetently misspelled and forged
the misspelled Rashan's name as “Rasahn." Appended at Appendix "B".

19. On April 17, 2008, resulting defendants July 11, 2006, wrongful, malicious and
fraudulent conduct plaintiff was accosted by the United States Marshals Service Violent Fugitive
Task Force at the North Philadelphia intersection of N. Sth Street and West Annsbury; arrested
and sequentially charged with criminal attempted murder, aggravated assault; criminal
conspiracy to commit murder and various criminal! violations of firearm acts.

20. On or about August 27, 2008, July 11, 2006 shooting victim Rashan contacted
plaintiff's family and informed same.... "he was completely unaware as to why plaintiff was being
charged with the July 11, 2006 shooting incident,' as he repeatedly told the questioning officers,
he did not know nor had he seen who shot into his home."

21. On October 10, 2008, the Defendant City of Philadelphia District
Attomey's Office after seven (7) failed attempts to produce July 11, 2006, shooting victim
Rashan Brown or a prima-facie case demonstrating plaintiffs criminal involvement then
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 7 of 22

withdrew charges.

22. On March 23, 2009, upon information and belief immediate stemming PPD
defendants wrongful conduct... Philadelphia District Attorney's Office then reinstituted
withdrew charges,

23. On or about June 2, 2009, Private Counsel Richard J. Giuliani was appointed to
represent plaintiff in all matters stemming PPD defendants wrongful instituted criminal process.

24. On October 9, 2009, via bench trial before Phila. County Common Pleas Judge
Lillian Harris Ransom, plaintiff was then tried for all acts resulting PPD defendants wrongful
conduct.

25. During the underoath trial testimony of shooting victim Rashan Brown, who
established "he did not know, who, shot into his home."

26. Yet, based on PPD defendants knowingly false [investigation interview], Id App'x
"B", the truthfulness of Rashan's underoath testimony was brought into question by the contents
of aforementioned interview, that miraculously alleges; Rashan, "while looking out of his door
peep hole into the dark 30 ft. beyond the person stand in front of him.... he seen plaintiff ducking
behind a car." Id. App'x "B pg. 2"; see also 3926 mt. Vernon St. Photo at Appendix "C".

As, Philadelphia Assistant District Attorney Kendra McCrae impeached Rashan's
testimony by introducing such wrongful constructed document into the trial record:

[Q]. Do you remember the statement gave to the
investigating police?
[A]. I remember the statement but don't recall nor
remember giving it.
10/09/2009 Bench N.T. at 15.

27. As, during ADA McCrae's further direct examine it was established, this, at issue
July 11, 2006 reduced to writing police interview allegedly made by Rasahn... was authored by
PPD Defendant Kuchinsky, whom upon information and belief... where within the contents of
same interview Defendant Kuchinsky not only misspelled Rashan's name with "Rasahn", but
also forged three separate signatures of same misspelled name Rasahn. Id See, Ex "B" supra,

28. In addition to PPD defendants wrongful acts, and contrary to Rashan's older
sister's July 11, 2006, reduced to writing, signed and adopted interview that in material parts
reflects, "she neither seen plaintiff nor plaintiff's alleged accomplice Ameen", shooting victim's
older sister Niamah Freeman, who stated on same July 11, 2006, that she did not see neither
plaintiff on the night, day or time when Rashan was shot. Upon information and belief, during
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 8 of 22

the eleventh-hour of PPD Defendants wrongful-instituted trial proceedings .... then persuaded
Niamah Freeman's resulting incredible & knowingly false testimony:
"After hearing my brother scream, Ow, Ow help me I got
shot me and my oldest brother ran downstairs and that when we
scen Tyree Lawson and Ameen Lawson, Tyree was holding a gun,

and he was running with it. And we chased them and when they ran
through the woods they got in a car and we lost them,"

10/09/2009 Bench N.T. 38-39,

29, On same October 9, 2009, subsequent to the pain, humiliation and suffering
plaintiff and plaintiffs (late) mother was forced to suffer throughout PPD defendants
wrongful-instituted criminal trial proceedings, plaintiff was convicted of all acts and sentenced
to serve fourteen (14) to twenty-eight (28) years imprisonment. See Commonwealth v. Tyree
Lawson, CP-51-CR-000885 1-2009. [2010 Phila. Ct. Com. Pl. LEXIS 428].

30. On January 23, 2013, after the direct appeal proceedings proved unsuccessful
stemming PPD defendants’ July 11, 2006 wrongful instituted criminal process, plaintiff filed a
Petition seeking Post Conviction Collateral Relief ("PCRA"), pursuant to 42 Pa. CS.
§§9541-9546.

31. On January 16, 2018, during the PCRA hearing underoath testimony from
plaintiffs sister ("Squannetta Lawson"), who established her resulting April 2006 medical
diagnosis, sequential hospital bed-orders, uncontrollable bowel movements/random eruptions,
etc etc; on the night day and time of PPD Defendants charged acts plaintiff was at home and
caring for she. )

32. On same January 16, 2018, during the PCRA evidentiary hearing an underoath
testimony from Rashan's older brother (Wendell Raheem Lawson"), who then established: "on
the night, day and timing of the shooting incident at his 3926 Mt. Vernon West-Philadelphia
residence no-one knew nor saw who shot into his home, when Rashan was shot.

33. | During same January 16, 2018, during PCRA underoath testimony from Niamah
Freeman.... whose testimony the presiding court ultimately deemed incredible, and unable to
believe..... nonetheless, stated how she witnessed plaintiff shoot into her house from a second
floor window. Yet when later confronted with her October 9, 2009, trial testimony she switched
and stated she, and older brother had in fact ran outside and chased plaintiff.

34, During the later PCRA hearing underoath testimony of plaintiff trial court
appointed Richard j. Giuliani, it was established how defense counsel made no effort to challenge
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 9 of 22

the prosecution-identification process that resulted either plaintiff's arrest nor sequential trial.

35. On March 15, 2018, the Court of Common Pleas of Philadelphia County,
presiding judge ("Honorable Lucreia Clemons"), vacated October 9, 2009, judgment of sentence
and awarded plaintiff a new trial.

36. On May 2, 2018, the Court of Common Pleas of Philadelphia County, presiding
judge ("Honorable Lucreia Clemons"), granted the Philadelphia District Attorney's Office filed
motion to Nol.. Pross. all charges and dismissed the case.

37. The acts of the defendants alleged herein were done by the defendants under the
color and pretense of the statutes, regulations, customs and usages of the State of Pennsylvania
and under the authority of their office as heretofore alleged in the Police Department of the City
of Philadelphia State of Pennsylvania.

FIRST CAUSE OF ACTION

38. This action arises under the 4th and 14th Amendments to the United States
Constitution and under Title 42. U.S.C.

39. On April 17, 2008, at 415 Raymond Street, Philadelphia Pennsylvania 19140, due
to the actions of defendants herein, plaintiff was unlawfully seized and dragged from a friend
home. And unlawiully imprisoned and detained without a modicum showing of probable cause
and without cause whatsoever to believe plaintiff committed any criminal acts stemming the July
11, 2006, shooting incident.

40. At all times hereinafter each and all of the acts of the PPD defendants alleged
herein were done by the defendants under the color and pretense of the City of Philadelphia
statutes, regulations, customs and usage of the State of Pennsylvania, and under the authority of
their office as heretofore alleged in the Police Department of the County & City of Philadelphia.

4}, Plaintiff is and always has been a good, true, honest, virtuous and law-abiding
citizen eaming the respect of his neighbors and business associates, Plaintiff, in the absence of
PPD defendants fraudulent conduct... has not at any time been guilty of the crime of criminal
attempted murder, aggravated-assault, criminal conspiracy to commit murder nor any other
firearm offenses.

42, The arrest, detention and trial of plaintiff was unlawful and without just or
reasonable cause; as-these acts of these defendants’ charging plaintiff with criminal attempted
murder, and various offenses was willful, malicious and a gross abuse of power.

43. As a result of the above, plaintiff has been brought into direct and ill repute
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 10 of 22

among his friends, neighbors and business associates; has been subject to great humiliation; and
undergone great suffering of mind and body; and has been otherwise greatly injured and
damaged.

44, As a result of the above, plaintiff has been put to great expense in defending
against PPD Defendants’ wrongful-institued process, and has been prevented from attending
plaintiff's usual and necessary duties and has thereby suffered great and irreparable financial loss
in his business and occupation; lost of family relatives ("mother and cousin"), lost of educational
opportunities; lost of housing, lost of marriage relationship, lost of relationship with kids. etc..,
etc...

45. Plaintiffs injuries and damages were caused solely by the unlawful and malicious
acts of defendant.

46. That solely as a result of the acts of the defendants herein, plaintiff sustained
serious personal injuries and has suffered great mental anguish. By reason of the malicious,
wanton and wilful conduct of defendants, plaintiff demands compensatory damages.
WHEREFORE, plaintiff demands damages in a sum in excess of $2,000,000.00, exclusive of
interest and costs.

SECOND CAUSE OF ACTION

47, That plaintiff repeats and reiterates each and every allegation contained in
paragraphs 1-46 of the complaint as if more fully set forth at length herein.

48. Defendants without cause or justification, wrongfully and maliciously prosecuted
plaintiff by charging plaintiff with criminal attempted murder, aggravated-assault, criminal
conspiracy to commit murder and various other firearm offenses.

49. In subjecting plaintiff to false imprisonment and in maliciously prosecuting
plaintiff without cause or justification, defendants were violating plaintiff's rights under the laws
and constitution of the United States, in particular the First, Fourth and Fourteenth Amendments
and plaintiff's rights under the constitution and laws of Commonwealth of Pennsylvania.

50. In subjecting plaintiff to false imprisonment and in maliciously prosecuting
plaintiff, defendants Kuchinsky, Slobodian and Mostiller directly violated the rules and
regulations of the City of Philadelphia Philadelphia Police Department.

51. As a direct and proximate result of the above described unlawful and malicious
acts of defendants police officers, all committed under color of their authority as police officers,
and while acting in that capacity, plaintiff suffered grievous wrongful and false imprisonment
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 11 of 22

and emotional damage, all of which is in violation of plaintiff's rights under the laws and
Constitution of the United States, in particular the First, Fourth, Fifth, Eighth and Fourteenth
amendments thereof and 42 U.S.C. and §§ 1983, 1985, 1986, and 1988,

52. As a further result of the above described acts, plaintiff was deprived of rights
and immunities secured to plaintiff under the Constitution and laws of the United States and the
State of Pennsylvania including, but not limited to the tights under the Fourteenth amendment to
be secure in plaintiff's person, to be: free from punishment without due process, and to equal
protection of the laws.

53. As a proximate result of defendants’ actions, plaintiff was greatly humiliated,
injured in plaintiff's reputation, became sick, sore and disabled, and has suffered great pain and
mental anguish, all to plaintiffs damage in the sum of $5,000,000.00.

54. The acts, conduct and behavior of the defendants were performed knowingly,
intentionally and maliciously, by reason of which plaintiff is entitled to punitive damages in the
sum of $10,000,000.00
WHEREFORE, plaintiff demands Judgment against the defendants herein in the sum of
$2,000,000.00 in the First Cause of Action and $10,000,000.00 in the Second Cause of Action
together with the costs of this action and such any other and further relief as to this court may
deem proper.

THIRD CAUSE OF ACTION

55, The allegations set forth in paragraphs 1 through 55 inclusive, are incorporated
herein as if fully set forth.

56. Defendants Police Officers, acting as agents and on behalf of defendant City of
Philadelphia, but outside the scope of their employment, wrongfully, maliciously and unlawful
construction of July 11, 2006 police-reports that caused plaintiffs April 17, 2008, unlawful arrest
and resulting confinement.

57, As a proximate result of defendants’ unlawful arrest and imprisonment, plaintiff
was greatly humiliated, injured in his reputation, became sick, sore and disabled, and has suffered
great pain and mental anguish, all to plaintiff's damage in the sum of $1,000,000.00
FOURTH CAUSE OF ACTION

58. The allegations set forth in paragraphs | through 58 inclusive, are incorporated
herein as if fully set forth.

59, Defendants Police Officers, acting as agent and in behalf of defendant City of
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 12 of 22

Philadelphia, within the scope of their employment, wrongfully, unlawfully and maliciously
prosecuted plaintiff by constructing a knowingly false police reports surrounding the July 11,
2006, shooting of Rashan Brown. And the issuance the resulting criminal-complaint that charged
plaintiff with false and fictitious crimes of Criminal Attempted-Murder, Aggravated Assault,
Criminal Conspiracy and various violations of Firearm Acts.

60. AS a proximate result of the malicious prosecution by the defendants, plaintiff was
greatly humiliated, injured in his reputation, became sick, sore and disabled, and has suffered
great pain and mental anguish, all to the plaintiff's damage in the sum of $2,500,000.00
FIFTH CAUSE OF ACTION

61. The allegations set forth in paragraphs 1 through 6linclusive, are incorporated
herein as if fully set forth.

62. The failure of the Mayor of the City of Philadelphia and the Police Commissioner
to adequately train, supervise, discipline or in any other way contro! the behavior of the
defendants in the exercise of their police functions, and their failure to enforce the laws of this
Commonwealth of Pennsylvania and the regulations of the Philadelphia Police Department is
evidence of the reckless lack of cautious regard for the rights of the public including plaintiff and
exhibited a lack of that degree of due care which prudent and reasonable individuals would show
in executing the duties of Police Commissioner and Mayor.

63. The failure of the Mayor of the City of Philadelphia and the Police Commissioner
te train, supervise, discipline or in any other way control] defendants in the exercise of their
police functions, and their failure to enforce the laws of the State of Pennsylvania and the
regulations of the Philadelphia Police Department was and is carried out wilfully, wantonly,
maliciously and with such reckless disregard for the consequences as to display a conscious
disregard for the dangers of harm and injury to the citizens of the Pennsylvania, including
plaintiff. |

64. Because of the acts alleged herein, the negligent-failure of the City of Philadelphia
to discipline the defendants and the continued employment of the defendants present a clear and
present danger to the citizens of the City of Philadelphia.

65. The injuries resulting defendants wrongful imprisonment, false arrest and
malicious prosecution sustained by plaintiff resulted from the negligence of defendant City of
Philadelphia in employing and continuing to employ without adequate training and supervision,
police officers of a discriminatory character, unsuitable temperament, and insensitive disposition.
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 13 of 22

WHEREFORE, plaintiff demands judgment against the Defendant City of Philadelphia in
the sum of $5,000,000.00
DAMAGES

66. The unlawful, intentional, willful, deliberately indifferent, and reckless acts and
omissions of the individuals Defendants and the City of Philadelphia cause plaintiff to be
improperly arrested and imprisoned, unfairly tried, wrongfully convicted, and forced to serve
over ten (10) and a half (1/2) years in prison for a brutal crime he did not commit.

67. As adirect result of defendants’ conduct and omissions, plaintiff sustained injuries
and damages, including loss of his freedom for more than ten and a half years, loss of plaintiff's
youth, pain and suffering, mental anguish, emotional distress, Indignities, degradation, permanent
loss of natural psychological development, and restrictions of all forms of personal freedom
including but not limited to diet, sleep, personal contact, educational opportunities, vocational
opportunities, athletic opportunities, personal fulfillment, family relations, reading, television,
movies, travel, enjoyment and freedom of speech and expression.

68. Asa direct result of the defendants’ conduct and omissions, plaintiff was deprived
of plaintiff's families relationships, including the opportunities to witness the September 4, 2008
and December 28, 2008 births of plaintiff's daughters (Princess & Jaelyn), plaintiff was deprive
of family relationships, including with sons (Tyefeek, Corey and Zaiair), who was 10, 3 and 3
years old when plaintiff was arrested, and deprived of family relationship with plaintiff's mother,
whom died while plaintiff was incarcerated under the judgment of this conviction.

69. As a result of defendants’ conduct and omissions, plaintiff sustained physical
injuries and damages, including physical pain and suffering, personal injuries, physical illness,
inadequate medical care.

70. As a direct result of defendants conduct and omissions, plaintiff was forced to
suffer the emotional pain and suffering of a collateral consequences of defendants unlawful acts,
even after plaintiff demonstrated the defendants fraudulent conduct to the courts. all acts
resulting defendants
WHEREFORE, plaintiff demands the following relief jointly and severally against all the
defendants:

1. A declaratory judgment that the policies, practices
and acts complained of are illegal and unconstitutional,
2. A preliminary and permanent injunction preventing
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 14 of 22

defendant City of Philadelphia from employing the defendant police

officers.

3. Compensatory damages in the amount. of
$2,000,000.00;

4, Punitive damages in the amount of $10,000,000.00;

5. Excessive damages in the amount of $8,500,000.00

6. Such other and further relief as this Court may deem

appropriate, including costs and reasonable attorney fees.

I, Tyree Lawson, hereby swear under the pains and penalties that all statements made
herein are true, accurate and correct. Executed on this I$ day of January, 2020.
he suda teed
Q- $~ 3/20

Respectfully submitted

 
  

Tyree L4wson'
State No. JW2704

SCI Phoenix

P.O. Box 244
Collegeville, PA 19426
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 15 of 22

EXHIBIT "A"
O55 een omg
.

Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20

PraLADELraA POUCT OLPAATLAENT
COMPLAINT OR INCIDENT REPORT
am) Sipy. \ Os, VQ 00, | ASPORT DATE
Pie

7}

sanlel Or

tocar Of OCONAIOE
Wb [FF foran IP
C15 OF OCCUR coca Teed oe ccc
im A 4 Py
SOMA
b

YEAR onraxce. +6

6

SOORE LS

PROPCATY DESC IPF TON fer iads
ede Calas wad Seonad Me, Bovw Aprtoble}

T~ Crees mat
WEIGCAE Lew OrtAstonT weet

VEROCLE De Orqaaloey mast

sent TEA <a,
Corer a.
aS”

RMFEAAAL CATE oy,

Of Trek HOT ICATKYIOF

 

Page 16 of 22

 

oars ey ee ene

24 ome

_-

 
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 17 of 22

 

 

 

 

 

 

 

foo. PHILADELPHYs SAR Mawr oe
[ INVESTIGATION INTERVIEW RECORD POLICE DEPARTMENT epee ——— TE
Pe ) ) _ HOMICIDE DIVISION [STEN —_——

«
ore rere = = a 6/1 Ya 18 - met

  

Nee Hy,
fia tae ti
.

  

~ zie? a a

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2wceeo ev

 

.

ae
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 18 of 22

aan ;

* INVESTIGATION INTERVIEW RECORD a

 

 

GY Of mesceom
POLICHR’ DaAPARTMENTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fy a Pye nh BOL 2 ~etitenler
esd” St 8 elphy PY
a re
[Ar ferna 2 ~

 

 
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 19 of 22

 

 

 

 

a L . 8
INVESTIGATION INTENVIEW RECORD CITY OF PreanmL eves
. CONTINUATION SHEET FoLrc’ COERPAATMEANT
7 Pane Cant
2

 

 

 

 

Z

p na ©

 

 

 

 

 

PEEP 7
ie

 

 

 

 

 

 

 

 

 

 

 

 

 

~$ Pan eee go hon bbe

YC Er dw dl io g

4

| a! —-l ..T lL

 

ogee,

| >! thu w el mini A ~|

iu 20292070
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 20 of 22

EXHIBIT "C"
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 21 of 22

ape

es

 

 

 

 

 

 

 

 

a 3
ee
tea ees aed eae

anes Eee ha c see Cini eat

2 Sneath

Sit epee trey

on Serie
hee ee
DhgmPerS sett hte aol en Sie eee

 

 

i
eae relat
ee

 

Beem
be

ates —

 
Case 2:20-cv-04568-JS Document 1-1 Filed 09/17/20 Page 22 of 22

VERIFICATION

 

I Tyree Lawson
3

 

,. plain f fverify that the facts set forth in the
foregoing are true and correct to the best of my information, knowledge and belief.

T understand that the statements contained herein are subject to the Penalties of 18 Pa.C.S.A,, Section
4904 relating to unsworn falsification to authorities.

Tyree Lawson

 

 

(Print Name)
wh eagek’ ge”
Go (Signature)

Date: t-14 AO
RES bert
4 ~§- 2020
